EXHIBIT 10.1


EXECUTION VERSION








CONSULTING AGREEMENT
This CONSULTING AGREEMENT, dated as of May 8, 2019 (this “Agreement”), is made
by and between The Brink’s Company (the “Company”) and Amit Zukerman (the
“Consultant”). The parties have mutually agreed that, contingent upon execution
of this Agreement by the parties, Consultant’s tenure as Executive Vice
President, Brink’s Global Operations and Brink’s Global Services of the Company
will end effective June 28, 2019, and in consideration of the mutual covenants,
undertakings, and consideration set forth herein, the parties hereby agree to
certain changes to the terms of Consultant’s continued employment with the
Company as follows:
1. Term of Employment. The Company agrees to continue to employ Consultant for a
period commencing on July 1, 2019 (the “Transition Date”) and ending on March
31, 2021 (such period, the “Term”). Notwithstanding the foregoing, Consultant’s
employment hereunder (and thus the Term) may be terminated (x) by either party
at any time and for any reason upon thirty (30) days’ written notice or (y) by
the Company for Cause (as defined below) without any notice. For the avoidance
of doubt, the Company may terminate Consultant’s service under this Agreement at
any time, but may terminate the Term, and Consultant’s employment under this
Agreement, only as expressly provided in this Agreement. Consultant shall remain
entitled to all benefits and compensation that accrue to him prior to the
Transition Date, including (without limitation) his current base salary through
the Transition Date.
2.     Title; Reporting Structure; Authority. (a) Effective as of the close of
business on June 28, 2019, Consultant shall cease to be Executive Vice
President, Brink’s Global Operations and Brink’s Global Services, of the
Company. Further, Consultant hereby, without any further action, effective as of
the close of business on June 28, 2019, resigns from all offices and board
memberships with any Company subsidiaries, including but not limited to, BVC
Brink's Diamond & Jewellery Services LLP, Brink's Macau Limited, Brink's
(Israel) Limited, Brinks (Southern Africa) (Pty) Ltd (RF), Brink's C.I.S., Inc.,
Brink's Global Services (BGS) Botswana (Proprietary) Limited, Brink's Global
Services International, Inc., Brink's Holdings Limited, Brink's India Private
Limited and Brink's Kenya Limited, and Consultant shall execute and deliver to
the Company any documents reasonably requested by the Company to implement such
resignations. Throughout the Term, Consultant shall have the title of
“Consultant” and shall report to the Chief Executive Officer of the Company.
Consultant shall provide the following services as an employee of the Company,
with hours to be mutually agreed between the parties, during the Term: (i)
serving as a non-executive advisor to the Chief Executive Officer and (ii)
assisting with special projects, in each case as reasonably requested and
mutually agreed from time to time. Consultant shall be permitted to commence
full-time employment with another employer at any time on or after October 1,
2019.
(b) During the Term, Consultant shall not be an executive officer of the
Company, shall have no reports and shall work from a location, convenient for
Consultant, to be mutually agreed from time to time. Under no circumstances
shall Consultant have or claim to have power of decision hereunder in any
activity on behalf of the Company, nor shall Consultant have the power or
authority hereunder to obligate, bind or commit the Company in any respect.
During the Term, Consultant shall not (i) make any management decisions on
behalf of the Company, or (ii) undertake to commit the Company to any course of
action in relation to third persons.







--------------------------------------------------------------------------------




(c) Following the Transition Date, and upon the Company’s request, Consultant
shall promptly: (x) vacate his then current office at the Company (if any) and
(y) surrender all property of the Company (including, without limitation,
computers, iPads, cell phones and other electronic products, credit cards and
the like). At any point during the Term, the Company reserves the right to (i)
exclude Consultant from any of its premises and (ii) limit or deny Consultant
access to Company email, intranet or other information systems. Notwithstanding
the foregoing, during the Term and at all times following Consultant’s
termination of employment hereunder other than for Cause, Consultant shall be
permitted to keep the mobile phone (including, if Consultant so requests,
Consultant’s mobile phone number), computer and iPad issued to Consultant by the
Company (the “Electronics”); provided, however, that Consultant must, upon
request by the Company, promptly provide the Electronics to the Company for data
screening protection.
3.     Continued Employment. Throughout the Term, Consultant shall remain an
employee of the Company (regardless of title). The parties currently anticipate
that Consultant will experience a “separation from service” for purposes of
“Section 409A” (as defined below) as of the Transition Date. Consultant shall
have no duties following the Transition Date that are inconsistent with his
having had a “separation from service” on or before the Transition Date. The
Company shall promptly pay, or reimburse Consultant for, any business expenses
he reasonably incurs in connection with performing his duties under this
Agreement in accordance with applicable Company policies.
4.     Compensation. (a) The Company agrees to pay Consultant, and Consultant
agrees to accept, as compensation for the services and obligations set forth
herein during the Term, the compensation and benefits described below, subject
only to (x) Consultant’s executing the release of claims in substantially the
form attached as Exhibit A hereto (a “Release of Claims”) in accordance with
Section 6 and (y) Consultant’s not having committed a material breach of his
obligations under Sections 7 through 9 below, which breach has caused (or would
reasonably be expected to cause) significant harm to the Company; provided that,
upon any termination of the Term prior to March 31, 2021, Consultant shall
remain entitled to the payments and benefits described below, as if the Term had
not ended until March 31, 2021, except as otherwise provided in Section 5, 6 or
10(a):
i.
Consulting Fee. A consulting fee equal to $29,762 U.S. dollars per month during
the Term, payable pursuant to the Company’s payroll arrangements for Swiss
employees and on the Company’s regular payroll dates, less applicable taxes and
withholding.

ii.
Benefits. Continued treatment during the Term as a full-time employee of Brink’s
Schweitz AG in Switzerland for purposes of determining his rights to
retirement/pension benefits (including accident and daily sickness insurance),
medical benefits, and other welfare and fringe benefits.

iii.
Equity Awards. Any unvested compensatory awards (including, without limitation,
stock option awards) denominated in shares of common stock of the Company
granted to Consultant prior to January 1, 2019, that are held by Consultant on
the date of this Agreement, (including any one-off or special awards or other
awards that were not granted in connection with the Company’s ordinary long-term



2







--------------------------------------------------------------------------------




incentive award grant cycle) shall continue to vest as if Consultant had
remained a full-time employee of the Company during the Term, and shall
otherwise continue to be governed by the terms and conditions of the applicable
plans and award agreements; provided, however, that any performance-based
vesting conditions applicable to such awards shall be deemed achieved based on
actual performance. Any stock option awards granted to Consultant prior to
January 1, 2019, that are, or become, exercisable during the Term shall remain
exercisable at least through the 90th day after the end of the Term (but no
later than the expiration date of such stock options awards), and shall
otherwise be treated as provided in the immediately preceding sentence. Exhibit
B hereto sets forth a schedule of outstanding equity incentive awards (including
applicable vesting dates) granted to Consultant prior to January 1, 2019 and
held by Consultant as of the date hereof.
iv.
Annual Incentive Award. Consultant shall be entitled to receive an annual
incentive payment with respect to 2019 (the “2019 Incentive Payment”) based on
Consultant's target annual incentive opportunity as in effect on the date hereof
and otherwise subject to the terms and conditions of the Company's applicable
annual incentive plan; provided, however, that (x) such payment shall be
determined based on the Company's actual achievement of applicable performance
goals through the applicable performance period, (y) any applicable individual
performance multiplier shall be deemed satisfied at 100% and (z) the amount
payable to Consultant shall be pro-rated for the period from January 1, 2019
through June 30, 2019 (i.e. such amount shall be reduced by 50%). The amount due
shall be paid in cash on the earlier of March 15, 2020, and the date that
continuing senior executives of the Company are awarded this annual incentive
award for 2019.

(b) Consultant agrees and acknowledges that, other than the amounts and benefits
described in Section 4(a), Consultant shall not be entitled to (i) any future
annual incentive awards (other than the 2019 Incentive Payment), (ii) any future
grants of equity incentive awards, (iii) to vest in or otherwise earn any
portion of any equity incentive award granted in 2019, or (iv) to any payments
or benefits pursuant to the Company’s Severance Pay Plan or Consultant’s Change
in Control Agreement. In addition, Consultant agrees that by entering into this
Agreement, Consultant hereby waives his right to receive any statutory notice
period payments or severance payments under any applicable Swiss laws, including
but not limited to, the Swiss Code of Obligations (OR).
5.     Termination of Employment Prior to March 31, 2021. (a)  Upon a voluntary
termination of his employment hereunder by Consultant (except as provided in
Section 5(b), below), or the Company’s termination of such employment for Cause
(as defined below), in each case prior to March 31, 2021, the Company shall
cease to provide the payments and benefits described in Section 4(a) with
respect to any period after the date that Consultant’s employment terminates;
provided, however, that upon such a voluntary termination of employment by
Consultant, and notwithstanding anything elsewhere to the contrary, (i) if
Consultant’s employment so terminates on or after January 1, 2020 and prior to
May 15, 2020, then Consultant shall receive continued consulting fee payments
under Section 4(a)(i), and continued benefits participation under Section
4(a)(ii), through the later of such termination of employment and May 15, 2020,
(ii) Consultant shall receive, to the extent not previously paid, Consultant’s
2019 Incentive Payment, paid as provided in the last sentence of Section
4(a)(iv), and (iii) any outstanding equity incentive awards set forth in Exhibit
B shall continue to vest through March 31, 2021, and shall (in the case of stock
options) remain exercisable, in each case as if the Term had extended through
March 31, 2021. For purposes of this Agreement, “Cause” shall mean: (x) a
material breach of this Agreement by Consultant that causes (or should
reasonably be expected to cause) significant harm to the Company, (y) a material
violation of the Company’s policies by Consultant that causes (or would
reasonably be expected to cause) significant harm to the Company, or (z)
Consultant’s conviction of a felony or of any crime involving moral turpitude,
fraud or misrepresentation.
(b) If (1) the Company terminates Consultant’s employment hereunder other than
for Cause, (2) Consultant resigns his employment hereunder within 60 days
following (x) the Company’s material breach of this Agreement, (y) notice of
such alleged breach from Consultant to the Company within fifteen (15) days of
his first learning of it, and (z) the Company’s failure to cure such breach
within thirty (30) days of such notice or (3) Consultant’s employment hereunder
terminates due to his death or disability, Consultant shall continue to receive
all the payments and benefits to which he would have been entitled under
Section 4(a) if he had remained employed through March 31, 2021, but only if (x)
Consultant executes an additional Release of Claims (which must be executed and
delivered in accordance with its terms within thirty (30) days of such
termination or, in the case of his death, within sixty (60) days following the
date of his death) and (y) Consultant has not committed a material breach of the
restrictive covenants set forth in Sections 7 through 9, which breach has caused
(or would reasonably be expected to cause) significant harm to the Company.
6.     Release of Claims; Resignation of Officer Positions. Consultant’s
entitlement to the benefits described in Section 4(a) is conditioned on
Consultant (i) executing on or before July 2, 2019, the Release of Claims
described in Section 4(a) and (ii) at the request of the Company, executing such
documents as the Company deems necessary to effectuate his removal from director
and officer positions, committee memberships and any other positions he holds
with any Company entity and assigning to the Company or its designee any shares
of capital stock of any Company entity (other than shares of common stock of
Company) which may be registered in his name in connection with his service in
such positions. Should such Release of Claims not be executed by Consultant on
or before July 2, 2019, Consultant shall be deemed terminated for Cause as of
such date, and the Company shall, as of the date of such termination, cease to
have any obligation to provide any payments or benefits under Section 4(a) of
this Agreement (which, for the avoidance of doubt, includes any obligations set
forth in Section 4(a) to which Consultant would have otherwise been entitled
upon a termination for Cause had Consultant complied with the requirements of
this Section 6). For avoidance of doubt, Consultant may sign the Release of
Claims described in Section 4(a) at the same time he signs this Agreement.
7.     Restrictive Covenants. In exchange for the consideration described
herein, Consultant also expressly and voluntarily covenants and agrees that
until March 31, 2022, Consultant shall not, directly or indirectly, by agency,
as a director, officer, employee or consultant, through a corporation,
partnership, limited liability company, or by any other artifice or device:


3







--------------------------------------------------------------------------------




(a) Engage in activities or business, or establish any new businesses, in any
geographic area of any state or country (i) in which Consultant was physically
located at the time Consultant provided services in furtherance of the business
interests of the Company, (ii) for which Consultant had supervisory
responsibility (in whole or in part), if any, on behalf of the Company, or (iii)
to which Consultant was assigned by the Company; provided, in each case, that
Consultant provided such services or had such responsibility or assignment
within twelve (12) months prior to the termination of Consultant’s employment
(any such area, the “Restricted Area”), that are substantially in competition
with the business of the Company or any of its affiliates as of the date hereof,
including (i) selling goods or services of the type sold by the Company or any
of its affiliates in the Restricted Area, over which Consultant had management
oversight and/or responsibility in his position as Executive Vice President,
Brink’s Global Operations and Brink’s Global Services, except that Consultant
may sell any goods or services that were not sold or to be sold by the Company
or any of its affiliates at any time during Consultant’s employment with the
Company or any of its affiliates, (ii) soliciting any customer or client or
prospective customer or client of the Company or any of its affiliates to
purchase any goods or services sold by the Company or any of its affiliates from
anyone other than the Company or any of its affiliates, or servicing any such
customer or client or prospective customer or client in any way in connection
with or relating to the goods or services sold by the Company or any of its
affiliates, (iii) interfering with, or attempting to interfere with, business
relationships between the Company or any of its affiliates and the suppliers,
partners, members or investors of the Company or any of its affiliates, and (iv)
assisting any person in any way to do, or attempt to do, anything prohibited by
clauses (i), (ii) or (iii) above;
(b) Perform services in the business of armored vehicle transportation, secure
international transportation of valuables, coin processing services, currency
processing services, cash management services, safe and safe control services,
cash payment services, security and guarding services, deposit processing
services/daily overnight credit check imaging or jewel or precious metal
vaulting for Garda, Loomis, Dunbar or any other direct competitor of the Company
in the Restricted Area similar to the services Consultant performed for the
Company or its affiliates; or
(c) Perform any action, activity or course of conduct that is substantially
detrimental to the Company or any of its affiliates or to the business
reputation of the Company or any of its affiliates, including (i) soliciting,
recruiting or hiring any employees of the Company or any of its affiliates or
persons who have worked for the Company or any of its affiliates, (ii)
soliciting or encouraging any employee of the Company or any of its affiliates
to leave the employment of the Company or any of its affiliates or intentionally
interfering with the relationship of the Company or any of its affiliates with
any such employee, and (iii) assisting any person in any way to do, or attempt
to do, anything prohibited by clauses (i) or (ii) above.
Consultant specifically acknowledges that, during the course of his employment
by the Company as Executive Vice President, Brink’s Global Operations and
Brink’s Global Services, he was exposed to, and played a crucial role in, the
development and implementation of the Company’s strategic business operations,
financial performance, marketing strategy, and plans for existing and future
products and services in the Restricted Area. As such, Consultant agrees that


4







--------------------------------------------------------------------------------




the geographic scope of the restrictions set forth in this Section 7 is no more
broad than reasonably necessary to protect the Company’s legitimate business
interests.
8.     Confidential Information. (a) Consultant acknowledges that, during the
course of his employment by the Company, he had access to various confidential
information of the Company and its affiliates, including but not limited to
strategic plans, security and operational procedures, practices and data,
company specific reports and/or data, routing information, performance related
data and reports, salary/compensation information, customer lists, pricing
practices and lists, marketing plans, operational processes and techniques,
financial information including financial information set forth in internal
records, files and ledgers or incorporated in profit and loss statements,
financial reports and business plans, inventions, discoveries, devices,
algorithms, as well as computer hardware and software (including source code,
object code, documentation, diagrams, flow charts, know how, methods and
techniques associated with the development of a use of any of the foregoing
computer software), all internal memoranda, any other records of the Company or
its affiliates (including electronic and data processing files and records) and
any other information designated as a “trade secret” and/or constituting a trade
secret under any governing law and any other proprietary information not
generally available to the public that the Company or its affiliates consider
confidential information (collectively called “Confidential Information”). In
connection with this Agreement, Consultant agrees that all Confidential
Information is and shall remain the property of the Company or its affiliates
and that he shall not divulge or disclose any such Confidential Information to
any third party or use any such Confidential Information without the prior
written consent of the Company.
(b) In the event Consultant becomes, or believes he has become, in any way
legally compelled to disclose any Confidential Information, Consultant shall
provide the Company with prompt prior written notice of such requirement so the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this Section. In the event such protective order or
other remedy is not obtained, or the Company waives compliance with this
Section, Consultant agrees to furnish only that portion of the Confidential
Information which he is legally compelled to disclose and agrees to exercise
best efforts to request that confidential treatment will be accorded any such
information so furnished. Consultant further agrees to return immediately to the
Company any and all Confidential Information received or obtained during the
course of Consultant’s employment with the Company, including but not limited to
all documents and records and computer databases and files, and all copies
thereof.
(c)    Notwithstanding anything in this Agreement, any Release of Claims or
other Company Arrangement to the contrary, Consultant shall not be prohibited
from: (i) making truthful statements, or disclosing documents and information,
(x) to the extent reasonably necessary in connection with any litigation,
arbitration or mediation involving Consultant’s rights or obligations under this
Agreement, any Release of Claims or other Company Arrangement or (y) when
required by law, legal process or by any court, arbitrator, mediator or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order Consultant to make such statements or to disclose or make
accessible such documents and information; provided, however, that Consultant
shall continue to comply with Section 8(b) with respect to any such statements
or disclosures; (ii) retaining, and using appropriately (including in compliance
with Sections 7, 8(b)


5







--------------------------------------------------------------------------------




and 9), documents and information relating to his personal employment (or
termination thereof) and compensation and his rolodex (and electronic
equivalents); (iii) disclosing his post-employment restrictions in confidence in
connection with any potential new employment or business venture; (iv)
disclosing documents and information relating to his personal employment (or
termination thereof) and compensation in confidence to any attorney, financial
advisor, tax preparer, or other professional for the purpose of securing
professional advice or to his spouse; (v) using and disclosing documents and
information at the request of the Company or its attorneys and agents; or (vi)
using and disclosing documents and information in connection with good faith
performance of his duties under this Agreement.
9.     Mutual Non-Disparagement; Positive References. (a) Consultant agrees that
he shall not make any untrue, misleading or defamatory statements concerning the
Company or Releasees (as defined in the Release of Claims) or any of its or
their directors or officers, and shall not directly or indirectly make, repeat
or publish any false, disparaging, negative, unflattering, accusatory or
derogatory remarks or references, whether oral or in writing, concerning the
Company or Releasees or any of its or their directors or officers, or otherwise
take any action which might reasonably be expected to cause damage or harm to
the Company or Releasees or any of its or their directors or officers. Nothing
in this Agreement prohibits Consultant from communicating with or fully
cooperating in the investigations of any governmental agency on matters within
their jurisdictions. However, this Agreement does prohibit Consultant from
recovering any relief, including without limitation monetary relief, as a result
of such activities. In agreeing not to make disparaging statements regarding the
Company or Releasees or any of its or their directors or officers, Consultant
acknowledges that he is making a knowing, voluntary and intelligent waiver of
any and all rights he may have to make disparaging comments about the Company or
Releasees or any of its or their directors or officers, including rights under
Swiss law or under the First Amendment to the United States Constitution and any
other applicable federal or state constitutional rights. /s/ AZ [initialed]
(b) The Company agrees that none of the members of the Board of Directors of the
Company (the “Board”) or officers of the Company shall make disparaging
statements concerning Consultant. Nothing in this Agreement prohibits the
Company or any members of the Board or officers of the Company from
communicating with or fully cooperating in the investigations of any
governmental agency on matters within their jurisdictions.
(c) The Company agrees that, upon request by Consultant, the Chief Executive
Officer and the Chairman of the Board shall promptly provide positive written
professional references regarding Consultant in connection with any of
Consultant’s subsequent potential employers or business ventures.
10.     Consultant Acknowledgements. (a) Consultant acknowledges that a
violation by Consultant of any of the covenants contained in this Agreement
would cause irreparable damage to the Company and its affiliates in an amount
that would be material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate. Accordingly, Consultant
agrees that, notwithstanding any provision of this Agreement to the contrary, in
addition to any other damages the Company is able to show, in the event of a
material breach by Consultant of any of the covenants set forth in Sections 6
through 9 of this Agreement, which breach has caused


6







--------------------------------------------------------------------------------




(or would reasonably be expected to cause) significant harm to the Company, the
Company shall be entitled (without the necessity of showing economic loss or
other actual damage) to (i) cease providing any payments or benefits under
Section 4(a) to the extent not previously, and not yet due to be paid or
provided, (ii) the prompt return by Consultant of any portion of such
Compensation and the value of such benefits previously paid or provided (which
returned amount may be reduced by the Company to reflect the tax consequences to
the Consultant thereof), and (iii) injunctive relief (including temporary
restraining orders, preliminary injunctions and permanent injunctions), without
posting a bond, in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in this Agreement in
addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all such rights shall be
unrestricted.
(b) Consultant acknowledges that the Company and its affiliates have expended
and will continue to expend substantial amounts of time, money and effort to
develop business strategies, employee, customer and other relationships and
goodwill to build an effective organization. Consultant acknowledges that the
Company has a legitimate business interest in and right to protect its
Confidential Information, goodwill and employee, customer and other
relationships, and that the Company would be seriously damaged by the disclosure
of Confidential Information and the loss or deterioration of its employee,
customer and other relationships. Consultant further acknowledges that the
Company and its affiliates are entitled to protect and preserve the going
concern value of the Company to the extent permitted by law.
(c) In light of the foregoing acknowledgments, Consultant agrees that the
covenants contained in this Agreement are reasonable and properly required for
the adequate protection of the businesses and goodwill of the Company and its
affiliates. Consultant further acknowledges that, although Consultant’s
compliance with the covenants contained in this Agreement may prevent Consultant
from earning a livelihood in a business similar to the business of the Company,
Consultant’s experience and capabilities are such that Consultant has other
opportunities to earn a livelihood and adequate means of support for Consultant
and Consultant’s dependents.
(d) Prior to execution of this Agreement, Consultant was advised by the Company
of Consultant’s right to seek independent advice from an attorney of
Consultant’s own selection regarding this Agreement. Consultant acknowledges
that Consultant has entered into this Agreement knowingly and voluntarily and
with full knowledge and understanding of the provisions of this Agreement after
being given the opportunity to consult with counsel. Consultant further
represents that, in entering into this Agreement, Consultant is not relying on
any statements or representations made by any of the Company’s directors,
officers, employees or agents that are not expressly set forth herein, and that
Consultant is relying only upon Consultant’s own judgment and any advice
provided by Consultant’s attorney.
(e) In light of the acknowledgements contained in this Section 10, Consultant
agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations on, and obligations of, him contained in this
Agreement.
(f) The Company represents that it knows of no claims or causes of action that
it has or may have against Consultant as of the date of this Agreement.


7







--------------------------------------------------------------------------------




(g) Notwithstanding anything in this Agreement to the contrary, nothing in or
about this Agreement prohibits Consultant from: (i) filing and, as provided for
under Section 21F of the Securities Exchange Act of 1934 (“Section 21F”),
maintaining the confidentiality of a claim with the Securities and Exchange
Commission (“SEC”), (ii) providing Confidential Information to the SEC, or
providing the SEC with information that would otherwise violate Sections 8 or 9
of this Agreement, to the extent permitted by Section 21F, (iii) cooperating,
participating or assisting in an SEC investigation or proceeding without
notifying the Company, or (iv) receiving a monetary award as set forth in
Section 21F.
(h) Notwithstanding any provision of this Agreement, this Agreement shall be
construed and interpreted to comply with Section 409A, and if necessary, any
provision shall be held null and void to the extent such provision (or part
thereof) fails to comply with Section 409A. For purposes of Section 409A, each
payment of the Compensation shall be treated as a “separate payment”. To the
extent that the Company determines that any payment or benefit pursuant to this
Agreement constitutes deferred compensation (within the meaning of Section
409A), such payment or benefit shall be made at such times and in such forms as
the Company determines are required to comply with Section 409A (including, in
the case of payments to a “specified employee” within the meaning of Section
409A, the six-month delay for amounts payable upon a separation from service).
Except as specifically permitted by Section 409A or as otherwise specifically
set forth in this Agreement, the benefits and reimbursements provided to
Consultant under this Agreement during any calendar year shall not affect the
benefits and reimbursements to be provided to Consultant under the relevant
section of this Agreement in any other calendar year, and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto. Further, in the case of
reimbursement payments, reimbursement payments shall be made to Consultant as
soon as practicable following the date that the applicable expense is incurred,
but in no event later than the last day of the calendar year following the
calendar year in which the underlying expense is incurred. Notwithstanding the
foregoing, nothing in this Agreement shall be interpreted or construed to
transfer any liability for any tax (including a tax or penalty due as a result
of a failure to comply with Section 409A) from Consultant to the Company or to
any other individual or entity, and the Company shall not pay any additional
payment or benefit in the event that the Company changes the time or form of
Consultant’s payments or benefits in accordance with this Section.
11.     General. (a) This Agreement supersedes all understandings or agreements,
whether oral or written, by and between the Company and Consultant relating to
its subject matter and sets forth the entire agreement between the Company and
Consultant with respect thereto; provided, however, that (x) any other
non-competition and/or non-disclosure agreements between the Company and
Consultant shall (except as otherwise expressly provided in this Agreement)
continue unabated pursuant to their own terms and (y) Consultant shall remain
entitled (except as otherwise expressly provided in this Agreement) to any
benefits to which he is entitled, or becomes entitled as set forth herein, under
the applicable terms of any applicable written employment, compensation or
benefit plan, program, agreement or arrangement of the Company or any of its
affiliates (collectively, “Company Arrangements”). The headings of the Sections
and sub-sections contained in this Agreement are for convenience only and shall
not be deemed to control or affect the meaning


8







--------------------------------------------------------------------------------




or construction of any provision of this Agreement. Consultant shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following his death by giving written notice thereof to the Company. In the
event of Consultant’s death or a judicial determination of his incompetence,
references in this Agreement or in any Release of Claims to Consultant shall be
deemed, where appropriate, to refer to his beneficiar(ies), estate, executor(s),
or other legal representative(s). For the avoidance of doubt, (x) any
restrictive covenants contained in any understanding or agreement between
Consultant and the Company, including any equity award agreement, shall (except
as otherwise expressly provided in this Agreement) continue in effect and
hereafter apply coextensively with the restrictive covenants contained in
Sections 7 through 9 of this Agreement and (y) Consultant shall remain entitled
to prompt indemnification, prompt advancement of legal fees and other expenses,
and to directors and officers insurance coverage, with respect to services
rendered by him prior to the date hereof, in each case to the maximum extent
permitted under any Company Arrangement that applies to directors or officers
generally. Consultant acknowledges and agrees that no oral agreement or
representations have been made by the Company that are not contained in this
Agreement. The parties agree that this Agreement may not be modified, except in
writing, and signed by each of the undersigned. If a provision of this Agreement
is declared invalid or is unenforceable in any other way, the other provisions
shall remain in full force and effect. In such event, the parties shall replace
the invalid provision with a valid provision in accordance with the object and
the purport of this Agreement, in such manner that the new provision shall
reflect the intention of the parties as much as possible. Each party affirms and
warrants that it is fully authorized, by any person or body whose authorization
is necessary, to enter into and carry out the terms of this Agreement and any
Release of Claims.
(b) The parties acknowledge and agree that this Agreement shall be construed and
interpreted according to the laws of Virginia without regard to conflict of law
principles.
(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, and signatures to this Agreement, and to the
attached Release, may be delivered via facsimile, electronic mail or portable
document format (PDF).






9







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date indicated below.
AMIT ZUKERMAN
/s/ Amit Zukerman
Date: May 8, 2019


THE BRINK’S COMPANY
/s/ Douglas A. Pertz
By:
Douglas A. Pertz
Its:
President and Chief Executive Officer
Date:
May 8, 2019
 
 














--------------------------------------------------------------------------------


Exhibit A


RELEASE OF CLAIMS
This Release of Claims is made by and among Amit Zukerman (the “Consultant”) and
The Brink’s Company (the “Company”), as of May [●], 2019 (the “Release Date”) in
connection with the Consulting Agreement by and between Consultant and the
Company dated as of May 8, 2019 (the “Agreement”). Capitalized terms used but
not defined in this Release of Claims shall have the meaning ascribed to them in
the Agreement.
1.In consideration of the payments and benefits provided by the Company pursuant
to the Agreement, Consultant, being of lawful age, on his behalf and on behalf
of his heirs, legal representatives, agents, successors and assigns, hereby
irrevocably and unconditionally agrees to release and forever discharge the
Company, its parent, subsidiaries and affiliates, divisions, successors,
assigns, health and retirement plans (and the fiduciaries and service providers
to such plans) and its and their respective current and former directors,
officers, shareholders, employees, agents and representatives (collectively, the
“Releasees”) of and from, any and all claims, actions, demands and liabilities
of whatever nature, kind or character, asserted or unasserted, known or unknown
(collectively, “Claims”), which Consultant has or may have against the Company
or any of the Releasees through the Release Date, including but not limited to,
claims arising out of, related to, or in any way connected with Consultant’s
employment by, and director and/or officer positions with, the Company or any of
the Releasees, or from Consultant’s termination of employment with, or arising
from the conduct, acts or omissions of, the Company or any Releasee or its or
their agents or employees, or arising from any other transactions, agreements
(including, but not limited to, the Change in Control Agreement between
Consultant and the Company that is currently in effect), occurrences, acts or
omissions, or any loss, damage or injury, known or unknown, resulting from any
act or omission by or on the part of the Company or any of the Releasees or its
or their agents or employees. This includes, but is not limited to, any claims
for liability, wages (including but not limited to any payments, wages,
benefits, notice period payments, severance or compensation of any kind under
Title 40.1 of the Code of Virginia, as amended, or the Swiss Code of Obligations
(OR), the loss of emoluments and equity, such as but not limited to incentive
compensation, bonuses (including but not limited to any bonus under the Key
Employees Incentive Plan) and/or any and all other emoluments, severance under
the Company’s Severance Pay Plan or other payments (beyond those due under the
Agreement), demands, losses, expenses, suits, fringe benefits, health insurance,
costs, attorney’s fees, actions or causes of action based on any federal, state
or local statute, law, ordinance or regulation of the United States or other
jurisdictions (including Switzerland) in which the Releasees operate or the
common law of Virginia or any other state or country (collectively, the
“Statutes”), but specifically excludes Claims that arise under, or are preserved
by, this Release of Claims or the Agreement. Consultant further states that he
is unaware of any facts or circumstances that would give rise to liability
against the Releasees under any Statutes, including without limitation any
foreign, federal, state or local whistleblower statute, that he has not
disclosed to the Company. Finally, Consultant agrees and represents that he has
not filed in any foreign, state, federal, or local court or with any foreign,
state, federal or other governmental agency or entity or any administrative
tribunal, or any arbitration forum, any claim or complaint, of whatever kind or
nature, that is released under this Release of Claims, whether in Consultant’s
own capacity or as a member of a class or otherwise based upon any rights,
privileges, entitlements or benefits arising out of or related to Consultant’s
employment with the Company, and that any remedies for





--------------------------------------------------------------------------------





such claims or complaints Consultant might have standing to assert are released
by this Release of Claims. The foregoing shall not affect (x) Consultant’s right
to obtain whatever benefits Consultant is entitled to receive from the Company’s
health and retirement plans as of the Release Date or (y) any rights to salary,
and other payments or benefits, that have accrued as of the Release Date but
have not yet been paid/provided. The language of this Release of Claims shall
not affect any right to indemnification, or advancement of legal expenses, that
Consultant may have.
2.    Consultant agrees he shall at all times, and from time to time, take all
reasonable actions and, provide all information and support, reasonably
requested by the Company to assist the Company, its affiliates, successors and
assigns (including its counsel) in maintaining, contesting, defending against or
settling any action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand. Consultant further agrees that, other than pursuant
to valid subpoena, process, or court order commanding attendance or testimony,
Consultant shall not: (a) assist any other person or entity in any judicial,
administrative, arbitral or other proceedings that in any way involve or relate
to Consultant’s employment with the Company, or (b) voluntarily participate or
assist in any such litigation or proceeding of any nature brought by or on
behalf of any present or previous employee or agent of the Company, unless
requested by the Company, or except as may be required by law. Should Consultant
file any claim or complaint against the Company or any of the Releasees in any
court or with any governmental agency or entity or any administrative tribunal,
or any arbitration forum, Consultant acknowledges that Consultant has
irrevocably waived any right to recovery against the Company or any of the
Releasees in connection with such claims or activities. In the event Consultant
is commanded to attend any proceedings or provide testimony within the meaning
of this Section, Consultant agrees to provide notice of such attendance or
testimony to counsel for the Company, in writing, ten (10) days prior to such
attendance or testimony, or the amount of prior notice of such attendance or
testimony that Consultant received, whichever is less.
3.    Notwithstanding anything in this Release of Claims or the Agreement to the
contrary, nothing in or about this Release of Claims prohibits Consultant from:
(i) filing and, as provided for under Section 21F, maintaining the
confidentiality of a claim with the SEC, (ii) providing Confidential Information
to the SEC, or providing the SEC with information that would otherwise violate
Sections 8 or 9 of the Agreement, to the extent permitted by Section 21F, (iii)
cooperating, participating or assisting in an SEC investigation or proceeding
without notifying the Company, (iv) receiving a monetary award as set forth in
Section 21F, or (v) enforcing any rights arising under, or preserved by, this
Release of Claims or the Agreement.
4.    By signing this Release of Claims, Consultant understands and agrees that
his release of claims is completely voluntary. Consultant does not waive any
rights or claims that may arise after the Release Date. Consultant has the right
to consult with an attorney at his own expense regarding the terms of the
Agreement and this Release of Claims, and Company urges Consultant to do so.
5.    The parties agree that this Release of Claims may not be modified, except
in writing, and signed by each of the undersigned. If a provision of this
Release of Claims is declared invalid or is unenforceable in any other way, the
other provisions shall remain in full force and effect. In such event, the
parties shall replace the invalid provision with a valid provision in accordance
with


A-2



--------------------------------------------------------------------------------





the object and the purport of this Release of Claims, in such manner that the
new provision shall reflect the intention of the parties as much as possible.
6.    The parties acknowledge and agree that this Release of Claims shall be
construed and interpreted according to the laws of the State of Virginia without
regard to conflict of law principles.
7.    This Release of Claims takes effect on the date Consultant signs it and
delivers it to the Company. On that date, this Release of Claims becomes fully
binding on Consultant and the Company.
8.    This Release of Claims may be executed in counterparts, and signatures
delivered by facsimile (including, without limitation, by PDF) shall be
effective for all purposes.




A-3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed or caused this Release of Claims
to be executed as of the dates indicated below.
AMIT ZUKERMAN
 
Date:


THE BRINK’S COMPANY
 
By:
 
Its:
 
Date:
 
 














--------------------------------------------------------------------------------


Exhibit B


The Brink’s Company
Summary of Amit Zukerman’s Outstanding Equity


Grant
Date
Award
Type
Award
Reason
Vesting
Terms
Last
Vesting
Date
Original
Shares
Granted
Currently
Unvested
Shares
Exercise
Price
Original Vesting Detail
7/28/2016
Stock Options
Promotion
3-Year Cliff From Grant Date
7/28/2019
95,907
95,907
$32.69
Vests on 7/28/2019 if performance criteria achieved
2/17/2017
Stock Options
Annual
3-Year Cliff From Grant Date
2/17/2020
26,106
26,106
$52.75
Vests on 2/17/2020 if performance criteria achieved
2/22/2018
Stock Options
Annual
3-Year Cliff From Grant Date
2/22/2021
17,438
17,438
$73.45
Vests on 2/22/2021 if performance criteria achieved
 
 
 
 
 
 
 
 
 
7/28/2016
Time and Performance-Vested RSUs
Promotion
3-Year Cliff From Grant Date
7/28/2019
19,841
19,841
N/A
Vests on 7/28/2019 if performance criteria achieved
2/17/2017
Time-Vested RSUs
Annual
3-Year Ratable From Grant Date
2/17/2020
6,014
2,004
N/A
Vests in substantially equal installments on 2/17/2018, 2/17/2019 and 2/17/2020
2/22/2018
Time-Vested RSUs
Annual
3-Year Ratable From Grant Date
2/22/2021
4,323
2,882
N/A
Vests in substantially equal installments of 1,441 shares on 2/22/2019,
2/22/2020 and 2/22/2021
 
 
 
 
 
 
 
 
 
2/17/2017
Relative TSR PSUs
Annual
End of 3-Year Performance Period
12/31/2019
4,659
4,659
N/A
Vests in full on 12/31/2019 subject to performance
2/17/2017
Internal Metric PSUs
Annual
End of 3-Year Performance Period
12/31/2019
6,059
6,059
N/A
Vests in full on 12/31/2019 subject to performance
2/22/2018
Relative TSR PSUs
Annual
End of 3-Year Performance Period
12/31/2020
3,953
3,953
N/A
Vests in full on 12/31/2020 subject to performance
2/22/2018
Internal Metric PSUs
Annual
End of 3-Year Performance Period
12/31/2020
4,357
4,357
N/A
Vests in full on 12/31/2020 subject to performance











B-1



